Citation Nr: 0829043	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, anxiety 
disorder, and insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

After reviewing the veteran's claims folder, the Board finds 
there is a further duty to assist the veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

In a prior December 2006 remand, the Board directed the RO to 
attempt to obtain information regarding the veteran's alleged 
stressors and determine whether any of the stressors were 
verified by the evidence of record.  The Board also directed 
the RO to obtain a PTSD examination if and only if it 
determined there was a verified stressor.  Although the RO 
obtained information regarding the veteran's alleged 
stressors and obtained a March 2008 PTSD examination, in the 
May 2008 supplemental statement of the case, the RO concluded 
that there was no verified stressor.

Under the circumstances presented by this case, the Board 
finds that additional remand is required for a psychiatric 
examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, the Board must supplement the record by seeking 
an advisory opinion or ordering a medical examination).  
First, the Board notes that, contrary to the RO's 
determination, the evidence of record indicates that at least 
one of the veteran's alleged stressors has been verified.  
Among other alleged stressors, the veteran asserted that 
while he was stationed in Qui Nhon, Vietnam, fellow 
servicemembers died when the base came under enemy fire.  
Service personnel records indicate that the veteran served 
with a signal support unit in Vietnam from September 11, 1970 
to December 11, 1970.  The U.S. Army and Joint Services 
Records Research Center found that although it could not 
verify the veteran's unit assignment during the time period, 
its research indicated that a signal support detachment was 
present at Qui Nhon, Vietnam as of September 29, 1970 and 
that there were mortar attacks at Qui Nhon on September 25, 
1970 and October 4, 1970 which resulted in servicemember 
deaths.  

Second, based upon a review of the March 2008 VA examination 
for PTSD, it is unclear regarding whether the VA examiner 
reviewed the claims file.  The examiner first stated that the 
claims folder was not available, then stated that he reviewed 
the medical record, c-file, and CPRS electronic notes, and 
then later stated that he reviewed the electronic record but 
not the paper record.  Thus, it is unclear whether the 
examiner had access to any description of the veteran's 
verified stressor.  

Third, the claims file does not contain the medical records 
that the examiner discussed in the examination report.  
Although the examiner discussed relevant medical records from 
2004 and 2006, the most recent VA medical records that are 
associated with the claims file are from 2003.  

Accordingly, remand is required for a new examination based 
upon a review of the claims file, to include recent VA 
medical records and the veteran's verified stressor.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all records of 
treatment not yet associated with the 
claims file.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.

2.  After any additional records are 
associated with the claims file, the RO 
must provide the veteran with a VA 
psychiatric examination, by a different 
examiner than one that conducted the March 
2008 examination, to ascertain the nature, 
severity, and etiology of any PTSD found.  
The RO must specify for the examiner the 
verified stressor (mortar attacks at Qui 
Nhon on September 25, 1970 and October 4, 
1970) and instruct the examiner that only 
that event may be considered for the 
purpose of determining whether the veteran 
was exposed to a stressor in service.  The 
examiner must be provided with the entire 
claims file for review in conjunction with 
the examination.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings, to 
include the March 2008 VA examination, and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether the 
stressor found to be established by the 
record was sufficient to produce PTSD, and 
(2) whether there is a link between the 
current symptomatology and the inservice 
stressor found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  The report of 
examination must include a complete 
rationale for all opinions expressed.  

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



